            Case 19-16953-elf         Doc 27 Filed 03/31/20 Entered 03/31/20 14:07:53                 Desc
                                            CloseOrder Page 1 of 1
                                      UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF PENNSYLVANIA



In re:                                                           : Chapter 7


Harry Albert DeBari                                              : Case No. 19−16953−elf
               Debtor(s)


                                                    ORDER
                                 _____________________________________________


         AND NOW, this day , March 31, 2020 , it appearing that the trustee in the above

entitled matter has filed his report and that the trustee has performed all other duties required

in the administration of the debtor(s) estate, it is



         ORDERED that the trustee be discharged and relieved of any trust; and this case be, and

the same hereby is, closed.



                                                                 By The Court

                                                                 Eric L. Frank
                                                                 Judge , United States Bankruptcy Court




                                                                                                                   27
                                                                                                             Form 195
